DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendments
Applicant’s amendment filed 10/19/2021 overcomes the following objection(s)/rejection(s):
The objection to the specification has been withdrawn in view of Applicants amendment. 
The claim rejection under 35 U.S.C. §112 has been withdrawn in view of Applicant’s amendment. 
Allowable Subject Matter
Claims 17-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as presented are directed towards an image decoding apparatus, an image encoding apparatus, an image decoding method, and image encoding method, and corresponding non-transitory computer-readable mediums  for executing image decoding method and encoding method. The closet prior art is directed towards to Keinert et al., (U.S. Pub. No. 2019/0289295 A1). Keinert is relate to image coding and, particularly, to image coding relying on a greatest common line index (GCLI) entropy coding. In addition, Keinert discloses in the state of the art, the prediction method to use is selected on a precinct based. In other words, the GCLI values of all subbands of the precinct are predicted by the same scheme. This, however, does not leverage the full potential of the codec. An further disclosed, an apparatus for encoding image data, the image data being decomposed into a plurality of different subbands, each subband having a plurality of coefficients, wherein a first subband of the plurality of different subbands has a first set of coefficients, wherein a different second subband of the plurality of different subbands has a different second set of coefficients, wherein a precinct has the first and the second sets of coefficients from the first and the second subbands of the plurality of different subbands, wherein the first and the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486